Title: To Benjamin Franklin from Peter Collinson, 27 January 1753
From: Collinson, Peter
To: Franklin, Benjamin


Londn Jany 27 1753
Tho’ I am much engaged yett I cannot Lett Mesnard Sail without Acquainting you how Matters stand Here.
and first for Business
The Paduasoye is the best and I hope will please your Good Wife—it is well paper’d and is Packed in a Trunk By John Samuel who haveing other Silk Goods it was putt with his to have the Drawback. As there is three different Breadths in Paduasoyes and no mention which Twenty yards of Broad that is ¾ yds. wide (which is the breadth made fitt for Cloths) and is always made Richer and better then the Narrows would be too much—wee have therefore sent a full Quantity for a Suite. The price is not in proportion to the great Advance on Raw Silk.
The Tenn pound bill is Like to be protested—it has been denied payment, but it must lay out its Time, possibly they may think better on It, if not, it will be regularly protested—for your Sake and Security returned.
In the Hurry I am in I wrote you, 2 or 3: parcells per Capt. Lyon and sent Books, Turky Wheat for our Friend Elliot. Luckyly came a French trans[lation] to my Hands of your Electrical Experiments which I then Sent with Muschenbroeks Essays—all have been committed to the Care of Messrs. Neat & Neve who putt them up with their packetts and Letters.
Pere Bosckovisch’s Disertats not to be had here nor any other peices on Electricity from Abroad. All these as I have said in my last is most likely to be Had from Holland—if you have a Correspondent there.
In my last by Lyon I told you what passed between your proprietor and Mee who has orderd Mr. Peters to make the Academy a present of £500.
I have now to Thank you my Dear Friend for yours of December 2. The Packett with all the Books is come safe to hand. I am extreamly obliged to you for your Kind Present of your Votes which are very Entertaining to observe the progress of your Settlement.
I perceive your Example has Stir’d up your Neighbours of New York to Imitate It. The Authors Scheme is right to keep the Money and apply the Interest for Immediate use. I Shall Send it to your proprietors for his Objections are answer’d for have[ing?] the Seat of Learning at the Capital.
Your Laudable Publick Spirit is ever Exerting it Self for the good of the Community. I heartyly Wish you Success in your Expedition to the Benefit of Trade for there is no hopes of a North west passage if I may Credit a Mapp lately published by the French in which they have laid down all the Coast from California to above the Artic Circle. They make indeed a River from about Hudsons bay Derived from a Great Inland lake full of Islands and another river falling from that lake into the Eastern Ocean above California. As soone as this Mapp is publishd Here which is soone Expected I will send one. There is a Sett of Opulent Merchants have been projecting a Scheme for Carrying on a Trade to the Labrador Coast and have laid It before the Board of Trade who approve their Scheme and as it will be attended with a great Expence they Desire a Charter for 20 or 30 years. The Maryland Parson has Sett all this project on foot. He is Volatile Blade and Great Poet. But this Affair for the present is at a Stand. Your Petition no doubt, but will have its Effect—for all Trade ought to be open and Free to all Our kings Subjects.
Your proprietor Desired to see Douglas. He takes it amiss he must be beholden to Others to Send Him Such Tracts that treat of his Colony. He will be Glad to hear he is Dead for He resented Something he had Said before. I think the No. I sent Him are 18: 19: 20: 21 and perhaps 22. As they are out of my Hands cannot be Certain.
Doctor Mitchell has the Mapp &c. and He has the French Mapp and is to make his report of it to the Royal Society to whome it was presented.
I expect Mr. Jackson every Evening to Call on Mee and then I will give Him your Presents.
Pray Send another Account of your births and Deaths for by an Accedent I was deprived of It.
I am glad Greenwood and M[oses?] Bartram gott Safe. If I have not time to write to J. Bartram give my love and thanks for his book and tell Him the Ship is Safe arrived with the box of Seeds and plants. I am much yours
P Collinson

I have had Just now brought Mee from Barbary a Barly of a Particular species I never saw before. Pray give to J. Bartram 2 or 3 Ears, keep some your self and send some to our Friend Eliot. Capt. Child has it.
This barly I intend to send per Mesnard in some package.
The Paduasoye is putt up with Capt. Childs Goods in his Trunk IC No. 5. and a Little parcell with the barly.



£
  s.
  d.


16 yd Rich broad Paduasoye at 12s.
  9:
  12:
  -



 Addressed: To  Benn: Franklin Esqr  in Philadelphia  per Cap Mesnard
